            Case 8:19-cv-02205-PX Document 5 Filed 06/08/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

CHARLENE A. COLLINS,                              *

Plaintiff                                         *

v                                                 *            Civil Action No. PX-19-2205

UNITED STATES GOVERNMENT,                         *

Defendant                                 *
                                         ***
                                  MEMORANDUM OPINION

        Plaintiff Charlene A. Collins filed the above referenced Complaint against the United

States Government, citing the Freedom of Information Act as the basis for the Court’s jurisdiction.

ECF No. 1, p. 4. Collins alleges that unidentified government employees, working for unidentified

government agencies, assisted her banking in 2003 and 2004, and advised her that her money

would be released to her in 2010. Id., p. 6. Collins, however, never received the money as

promised. Id. Collins explains that her now adult children were entitled to percentages of her

income and bank accounts, but they have not been able to receive monies owed. Id. As relief,

Collins seeks return of her money. Id.

        This Court previously ordered Collins to supplement her complaint because her original

pleading failed to aver a cause of action. ECF No. 2. Collins was advised that each complaint

must satisfy the requirements of Rule 8 of the Federal Rules of Civil procedure which directs that

a plaintiff must provide a short and plain statement as to the legal grounds for relief and the facts

that support such relief. Id. The Court also directed Collins to state plainly the jurisdictional basis

for filing suit in this Court; identify individual Defendants and describe how each is involved in

this matter; and list the precise relief sought. Collins was forewarned that failure to supplement
           Case 8:19-cv-02205-PX Document 5 Filed 06/08/20 Page 2 of 2



adequately the Complaint would result in dismissal of the case without prejudice and without

further notice. ECF No. 2.

       Collins thereafter amended the Complaint. ECF No. 3. In the Amended Complaint,

Collins avers that jurisdiction is proper because she brings claims under the Freedom of

Information Act and now identifies the “United States Secret Service” as the Defendant. Id.

Collins also states that the Secret service in 2005 assisted her in retrieving her bank account with

Bank One and next put the money in “some account in the federal government, mutually agreeing

to contact [Collins] in 2010 for the money entire release.” Id., p. 6. Collins states that she was

given one billion dollars but she is still owed 719 billion dollars. Id. Collins repeats her claims

that her adult children are entitled to 20 billion dollars each. Id., p. 7. All events seem to have

taken place between 2004 and 2010.

       The Amended Complaint fails, once again, to state a valid basis for this Court’s

jurisdiction. The claims bear no resemblance to an action allowable under FOIA. Nor can the

Court construe any of the averments as stating any cognizable cause of action,. Accordingly, the

Complaint will be dismissed without prejudice by separate Order which follows.



       6/8/20                                                /S/
Date                                          Paula Xinis
                                              United States District Judge




                                                 2
